El Juez Asociado Sr. Wole,
emitió la opinión del tribunal.
Se inició esta acción ante la Corte Municipal de Añasco reclamando a los demandados la cantidad de $500. Según expresa la demanda los demandados Teresa Soto y José Gerardo Yélez constituían la sucesión testada de León N. Gar-dere, la primera como viuda y heredera usufructuaria y el segundo como heredero testamentario de todos los bienes. La causa de acción surgió con motivo de la cesión hecha al deman-dante por José Gerardo Yélez de una obligación de $500, otor-_ gada por León N. Gardere al expresado Yélez en concepto de dinero tomado a préstamo. De modo que el demandante Pérez reclamaba a Yélez y a Teresa Soto el importe de dicha obligación como herederos del deudor Gardere. La deman-dada Teresa Soto compareció por medio de abogado e .inter-puso excepciones previas a la demanda que fueron decía *241radas sin lngar y posteriormente contestó la demanda ne-gando las alegaciones más esenciales de la misma, pero admi-tiendo que ella y el otro codemandado Rabian aceptado la herencia de León N. G-ardere sin limitación alguna y alegó también otras defensas. En marzo 11, 1913, la corte municipal dictó sentencia condenando a ambos demandados a pagar ai demandante la suma de $500, sin expresarse si solidaria o mancomunadamente. Contra esta sentencia el abogado de Teresa Soto interpuso apelación para ante la Corte de Dis-trito de Mayagüez como abogado de record de dicha deman-dada y a nombre de Pedro María Alvarez,' quien según el escrito de apelación era heredero testamentario de dicha de-mandada la cual había fallecido y era, de acuerdo con dicho-escrito, la parte a quien afectaba la referida sentencia. En el escrito de apelación no se expresa de modo alguno la fecha en que falleció Teresa Soto, ni existe ninguna constancia en autos con respecto a la substitución en la corte municipal de Teresa Soto ‘por Pedro María Alvarez como heredero testamentario de ella, ni tampoco ninguna prueba de que se hubiera practicado allí alguna gestión para anular la mencio-nada sentencia con motivo de la muerte de Teresa Soto. En realidad ella falleció el día antes de dictarse la sentencia. El mismo abogado compareciendo a nombre de Pedro María Alvarez presentó una moción a la Corte de Distrito de Mayagüez en representación de éste solicitando que fueran anuladas todas las actuaciones habidas en la corte municipal por falta de jurisdicción, acompañando a dicha moción una certifica-ción de defunción. La referida moción fué desestimada por el fundamento de que habiendo tenido lugar el juicio en la corte municipal en vida de la demandada, tenía la corte juris-dicción para dictar sentencia contra ella. Entonces el mismo abogado leyó a la corte varias excepciones previas que habían sido formuladas en la corte municipal, las cuales fueron decla-radas sin lugar por la corte de distrito. Se procedió a la cele-*242bración del juicio, continuando tomando parte en el mismo el expresado abogado. . La corte dictó sentencia contra los de-mandados Teresa Soto y José G-erardo Vélez. El abogado interpuso apelación contra la sentencia así dictada contra ambos demandados únicamente a nombre de Pedro María Alvarez.
Debe desestimarse la apelación por haberse dictado la sen-tencia contra ambos demandados, Teresa Soto y José Gerardo Vélez sin haber sido interpuesta la apelación por ninguno de éstos, ni haberse probado de modo suficiente que Pedro María Alvarez hubiera substituido a Teresa Soto o se le reco-nociera como parte demandada en la corte inferior. Por el contrario, la corte consideró el caso como una apelación inter-puesta por Teresa Soto o por los primitivos demandados como representantes de los bienes dejados por León N. G-ar-dere. Aunque el abogado expresa en su alegato que hizo una moción en la corte de distrito a nombre de Pedro María Alvarez para que se le tuviera como parte substituía, no existe ninguna prueba en cuanto a este extremo. Sería mejor prác-tica hacer una moción por escrito. De todos modos la sen-tencia fué dictada contra Vélez y Teresa Soto contra cuya, sentencia el mencionado Pedro María Alvarez aun en el su-puesto de ser él dicho heredero testamentario como se ha .alegado, no tiene, derecho a interponer apelación sin que haya sido declarado formalmente como tal sustituto.
Debe desestimarse la apelación.

Desestimada la apelación.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados del Toro y Aldrey.